Citation Nr: 0315476	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a fracture of the left ankle, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for arthritis of 
multiple joints, including the knees and the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2000, the Board reopened the claim for 
service connection for arthritis of multiple joints and 
remanded the case to the RO.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left ankle is not ankylosed.  

3.  There is no malunion or nonunion of the left tibia or 
fibula.

4.  No right ankle disorder was present in service and there 
is no evidence in the record of arthritis of the right ankle 
within one year of discharge from service.  

5.  The veteran does not have arthritis of the right ankle.

6.  No diagnosed knee disorder was present in service and 
there is no evidence in the record of arthritis of the knees 
within one year of discharge from service. 

7.  The service connected left ankle has not proximately 
caused degenerative joint disease of the knees.

8.  The veteran does not have a present disability of 
arthritis of the knees.

9.  No diagnosed left hip disorder was present in service and 
there is no evidence in the record of arthritis of the left 
hip within one year of discharge from service.  

10.  Right hip degenerative joint disease or arthritis is due 
to service.

11.  Arthritis of the lumbar, thoracic, and cervical segments 
of the spine is due to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
residuals of a fracture of the left ankle are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270, 7271 
(2002).

2.  Arthritis of the right ankle, right knee, left knee, and 
left hip was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.310(a), 3.326 (2002).

3.  Arthritis of the right hip and of the lumbar, thoracic, 
and cervical segments of the spine was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

The veteran claims, in essence, that the residuals of his 
left ankle fracture are more severe then reflected by the 
disability rating assigned.

A rating decision in May 1983 granted service connection for 
a fracture of the left ankle with a 10 percent disability 
rating assigned.  A January 2003 rating decision increased 
the disability rating to 20 percent.  Since the maximum 
disability rating available for the ankle has not been 
granted, this issue remains pending.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (2002).

The criteria of Diagnostic Code 5270, entitled "Ankle, 
ankylosis of" provides that a 20 percent rating is warranted 
where the ankle is in plantar flexion at less than 30 
degrees.  A 30 percent rating is warranted where the ankle is 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2002).

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent disability rating and marked 
limitation of motion warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).

The veteran's left ankle disability is now rated at 20 
percent disabled under the criteria of Diagnostic Code 5262 
for impairment of the tibia and fibula.  Such a rating is 
assigned where there is moderate knee or ankle disability.  
Since the veteran has a service connected disability of the 
left ankle, the rating criteria for the ankle must be 
examined to ascertained if a greater disability rating is 
warranted.  The veteran testified before the undersigned that 
he had left ankle pain.  However, the 20 percent rating is 
the maximum disability rating that is available for 
limitation of motion of the ankle under Diagnostic Code 5271.  
Such a rating includes consideration of pain in the joint.  A 
greater disability rating may be available under the rating 
criteria for anklyosis [immobility and consolidation of a 
joint, Dorland's Illustrated Medical Dictionary 86 (28th ed. 
1994)] of the ankle.  However, none of the medical evidence 
in the record shows that the veteran's left ankle is 
ankylosed.  Therefore, a greater disability rating based on 
ankylosis of the ankle is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270, 7271 (2002).

As noted, the veteran's left ankle fracture is now rated 
under the rating criteria for impairment of the tibia and 
fibula.  A November 1997 VA clinical record notes that the 
motion of the left ankle was within normal limits but was 
limited by pain and strength was 4/5.  A June 2001 VA 
examination report notes that left ankle X-rays showed an 
ossific density that likely represented a fracture fragment 
or accessory ossification center.  The examiner noted that 
motion of the left ankle was full but with pain, fatigue, 
weakness, and lack of endurance.  The veteran received a VA 
examination in January 2002.  X-ray shows that the ankle 
appeared mostly intact with a density that reflected an 
accessory superficial center or a remote fracture fragment.  
These records do not show that there is nonunion with loose 
motion requiring a brace of the ankle to warrant a higher 
rating.  Additionally, there is no malunion of the tibia or 
fibula documented.  Rather, the examiner in January 2002 
indicated that X-rays showed the ankle was completely healed.  
As noted, the veteran is rated at the maximum for limitation 
of motion of the left ankle.  Ankylosis of the join is not 
shown.  Since there is no malunion of the tibia or fibula, 
there is no marked ankle disability due to this to warrant a 
greater disability rating under these diagnostic criteria.  
38 C.F.R. § 4.71a. Diagnostic Code 5262 (2002).

The veteran's left ankle is not ankylosed.  There is no 
malunion or nonunion of the tibia and fibula.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for the residuals of 
a fracture of the left ankle.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270, 7271 (2002).

Service connection

The veteran claims that he has arthritis of multiple joints - 
in particular, his back and his knees -- due to his 
activities in service or due to his service connected left 
ankle disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest or is aggravated to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002); 
67 Fed.Reg. 67,792 (November 7, 2002) (to be codified at 
38 C.F.R. §§ 3.307, 3.309(a)).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

Right and left knees

The veteran testified in May 1998 and June 2000 that he 
played basketball in service.  He also testified that he hit 
his knees and he had knee pain in service.  Service medical 
record entries, dated in January 1967, January 1968, and 
August 1969, do note that the veteran played basketball.  The 
service medical records also show the veteran had complaints 
concerning his knees.  However, X-rays in December 1967 and 
March 1968 did not show any abnormalities.  At discharge, the 
veteran did not have any complaints concerning the knees and 
the clinical evaluation of the lower extremities was normal.  
Accordingly, no diagnosed knee disorder was present in 
service.  38 C.F.R. § 3.303(a) (2002).  

VA clinical records from April to June 1983 show the veteran 
was diagnosed with chondromalacia patellae.  An April 1984 
private evaluation also shows bilateral chondromalacia.  An 
August 1986 private record shows patellofemoral instability 
and chondromalacia patella after an injury in an automobile 
accident.  No degenerative changes were shown on X-ray.  None 
of these records show that the veteran's knee complaints are 
related to service.  A November 1997 VA examination report 
also notes that there was no evidence that the knee 
complaints were related to service.  An April 1998 VA medical 
statement notes that the veteran had orthopedic problems at 
multiple sites and that these may be exacerbated by the type 
of work he does.  Additionally, as noted, the knees were 
normal at discharge from service and the chondromalacia was 
not shown in medical evidence until well over ten years 
following service.  Therefore, there is no evidence of 
continuity of any knee disorder following service.  38 C.F.R. 
§ 3.303(b) (2002).  Furthermore, the January 2002 VA 
examination report indicates that the condition of the knees 
was independent of the left ankle and not related.  
Therefore, the service connected left ankle has not 
proximately caused the veteran's knee complaints.  38 C.F.R. 
§ 3.310(a) (2002).

The veteran has made a claim for service connection for 
arthritis of the knees.  There is no evidence in the record 
of arthritis of the knees within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2002).  The veteran 
claims that he has knee pain.  An October 1997 VA clinical 
record shows an assessment of bilateral degenerative joint 
disease of the knees.  However, X-rays were negative.  An 
April 1999 VA clinical record shows early arthritis of the 
knees and a June 2001 VA examination report shows early 
arthritis of the knees.  To rate a disability as arthritis 
under the Rating Schedule, X-ray findings of the condition 
are required.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  It necessarily follows that a diagnosis of arthritis 
must be established by imaging studies for service connection 
purposes.  However, none of the imaging studies in the record 
subsequent to service show that the veteran has arthritis of 
the knees.  Additionally, while the veteran has complained of 
knee pain, pain without a diagnosis of an underlying disorder 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitiz v. West, 13 Vet. App. 282 
(1992).  Furthermore, the January 2002 VA examination 
specifically indicates there was no diagnosis related to the 
knees since there was no pathology to render a diagnosis.  
Therefore, he does not have the present claimed disability of 
arthritis of the knees.  In the absence of a present 
disability of arthritis, there is no valid claim for service 
connection for arthritis of the knees as having been incurred 
in service or as being due to the service connected left 
ankle.  38 C.F.R. §§ 3.303(b), (d), 3.310(a) (2002); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

No bilateral knee disorder was present in service.  There is 
no continuity of any knee disorder following service, the 
service connected left ankle has not caused any knee 
disorder, and the veteran does not have arthritis of the 
knees.  Accordingly, the preponderance of the evidence is 
against the claims for service connection for arthritis of 
the right and left knees.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310(a) (2002).

The spine

The service medical records do not show any complaints, 
treatment, or abnormalities specifically related to the neck 
or the thoracic segment of the spine during service or at 
discharge from service.  These records do show that the 
veteran complained of low back pain in November 1969.  A 
muscle strain was diagnosed.  A January 1970 entry in the 
service medical records show the veteran complained of low 
back ache for two weeks.  There was no known strain or injury 
although it was noted that the veteran had been lifting 
aircraft parts weighing from 60 to 90 pounds.  X-ray was 
normal.  At discharge, the veteran did not have any 
complaints concerning the back and the clinical evaluation of 
the spine was normal.  

At a private medical evaluation in April 2000, the veteran 
reported that he had had back and neck pain since about 1967, 
with the back pain occurring after lifting generators in 
service.  Degenerative disc disease of the lumbosacral spine 
was diagnosed.  

A June 2000 VA medical statement indicates that the veteran's 
initial treatment for low back pain occurred in January 1970 
in service and that the low back disease began at that time 
when he was lifting aircraft parts.  

At a VA examination in June 2001, a degenerative disorder of 
the lumbar spine was diagnosed based on limitation with range 
of motion testing, tenderness and spasm over the lumbar 
spine, and radiological examination.  Degenerative arthritis 
of the cervical spine was diagnosed based on limitation with 
range of motion testing and radiological examination.  The 
veteran gave a history of developing low back pain dating to 
1970 in service lifting aircraft parts and playing 
basketball.  The examiner opined that it would not be unusual 
for injuries to be precipitated by severe trauma to the 
joints from basketball playing or from lifting heavy weights 
in earlier life as reported.  

The veteran received another VA examination in January 2002.  
The veteran indicated that his condition started in 1967 and 
that he was carrying heavy loads while in service.  The 
examiner reviewed the claims file and noted the veteran began 
complaining of low back pain in January 1970.  The diagnoses 
included degenerative disc disease of the cervical spine, 
scoliosis and degenerative disc disease of the thoracic 
spine, and degenerative joint disease of the lumbar spine, 
based on history, range of motion, and x-ray findings.  The 
examiner commented that the problems started when the veteran 
was in service and could be due to wear and tear of intensive 
physical training in service.

The veteran had complaints related to the lumbar spine in 
service.  Moreover, the June 2000 VA medical statement and 
the June 2001 and January 2002 VA examination reports all 
relate the veteran's current degenerative joint disease of 
the lumbar spine to service.  The two VA examinations also 
relate the cervical spine problems to service, and the last 
VA examination relates the thoracic spine problems to 
service, as well.  There is no evidence in the records 
specifically indicating that these problems concerning the 
different spinal segments are not related to service.  

Accordingly, based on the medical opinions in the record, the 
Board concludes that the degenerative joint disease of the 
lumbar spine is due to service.  The evidence favors granting 
service connection for arthritis of the lumbar spine.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
Board also notes that the absence of reference to thoracic or 
cervical spine problems in the service medical records 
creates a conflict and thus doubt as to the origin of the 
veteran's current thoracic and cervical spine disorders, yet 
the VA examiner indicated the thoracic and cervical spine 
disorders started in service.  Pursuant to the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) (West 2002), this 
doubt is resolved in the veteran's favor and the Board finds 
that the cervical and thoracic spine degenerative disc 
disease is due to service.  

Right hip

At the veteran's January 2002 VA examination, he claimed that 
the problems with his right hip began in service.  However, 
the service medical records do not show any complaints or 
treatment related to the right hip and at discharge the 
clinical evaluation of the lower extremities was normal.  The 
January 2002 VA examination diagnosed mild degenerative 
disease of the right hip.  The examiner commented that the 
condition of the veteran's hips was an independent disease 
not related to the service connected left ankle.  However, 
after reviewing the claims file and the veteran's claimed 
history, the examiner opined that the veteran's joint 
condition started while in the military and that it could be 
due to wear and tear of intensive physical training in the 
military.  There are no medical opinions in the record 
specifically indicating that the right hip degenerative joint 
disease is not related to service.  This presents a conflict 
in the evidence since the service medical records do not show 
any hip right hip complaints or disorder during service yet 
the VA examiner indicated the right hip arthritis began in 
service, and thus raises doubt as to the etiology of the 
veteran's right hip arthritis.  Pursuant to the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b) (West 2002), 
this doubt is resolved in the veteran's favor and the Board 
finds that the right hip degenerative joint disease or 
arthritis is due to service.  38 C.F.R. § 3.303 (2002).  
Accordingly, the evidence favors granting service connection 
for arthritis of the right hip.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002). 

Right ankle

The service medical records do not show any abnormality of 
the right ankle.  At discharge from service, the veteran had 
no complaints related to the right ankle and the clinical 
evaluation of the lower extremities was normal.  Accordingly, 
no right ankle disorder was present in service.  38 C.F.R. 
§ 3.303(a) (2002).  There is no evidence in the record of 
arthritis of the right ankle within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

A May 1984 private chiropractic record shows the veteran with 
pain and stiffness of the ankles.  X-rays were negative.  VA 
medical records, dated in October 1997, show bilateral ankle 
pain with X-rays being negative.  At the June 2001 VA 
examination, the veteran claimed his ankle problems began in 
service and a right ankle strain was diagnosed.  However, as 
noted, the service medical records do not show any right 
ankle problems and the examiner did not provide an etiology 
for the ankle complaints.  April 1998 and December 2001 VA 
medical statements note that the veteran had orthopedic 
problems and that may be exacerbated or had been aggravated 
by his work.  At the January 2002 VA examination, the veteran 
again claimed his ankle pains began during service.  The 
examiner indicated, however, that any claimed ankle problems 
had resolved; there was no diagnosis since there was no 
pathology of the right ankle.  While the veteran has 
complained of right ankle pain, pain without a diagnosis of 
an underlying disorder does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitiz v. 
West, 13 Vet. App. 282 (1992).  Furthermore, X-rays of the 
right ankle have never shown arthritis.  To rate a disability 
as arthritis under the Rating Schedule, X-ray findings of the 
condition are required.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  It necessarily follows that a diagnosis of 
arthritis must be established by imaging studies for service 
connection purposes.  However, none of the medical evidence 
shows that the veteran has arthritis of the right ankle.  
Therefore, he does not have the present claimed disability of 
arthritis of the right ankle.  In the absence of a present 
disability of arthritis, there is no valid claim for service 
connection for arthritis of the right ankle as having been 
incurred in service or as being due to the service connected 
left ankle.  38 C.F.R. §§ 3.310(b), (d), 3.310(a) (2002); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

No right ankle disorder was present in service.  The veteran 
currently does not have a diagnosed disorder of the right 
ankle.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for arthritis of the 
right ankle.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2002).

Left hip

At the veteran's January 2002 VA examination, he claimed that 
the problems with his left hip began in service.  However, 
the service medical records do not show any complaints or 
treatment related to the left hip.  At discharge, the veteran 
did not have any complaints concerning the left hip and the 
clinical evaluation of the lower extremities was normal.  
Accordingly, no diagnosed left hip disorder was present in 
service.  38 C.F.R. § 3.303(a) (2002).  There is also no 
evidence in the record of arthritis of the left hip within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

There is no evidence of a left hip disorder following 
service.  The veteran claims that he has pain in the left 
hip.  However, pain without a diagnosis of an underlying 
disorder does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitiz v. West, 13 Vet. 
App. 282 (1992).  Furthermore, the January 2002 VA 
examination indicates there was no diagnosis related to the 
left hip since there was no pathology to render a diagnosis.  
Therefore, he does not have the present claimed disability of 
arthritis of the left hip.  In the absence of a present 
disability of arthritis, there is no valid claim for service 
connection for arthritis of the left hip as having been 
incurred in service or as being due to the service connected 
left ankle.  38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309(a), 
3.310(a) (2002); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

No left hip disorder was present in service.  The veteran 
does not presently have arthritis of the left hip.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for arthritis of the left hip.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310(a) (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

The veteran was informed of the requirements for a grant of 
the benefits sought in the June 1998 statement of the case 
and a January 2003 supplemental statement of the case.  The 
statement of the case and the supplemental statement of the 
case provided the veteran with a summary of the evidence in 
the record used for the determinations.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  An October 1997 VA letter to the veteran asked 
the veteran to identify medical evidence to support his 
claim.  An October 2000 VA letter to the veteran also advised 
him to identify health care providers who had treated his 
left ankle and that VA would assist him in obtaining 
evidence.  A December 2002 VA letter advised the veteran of 
the evidence necessary to substantiate his claims and of the 
kind of evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining.  The veteran was 
also advised of the VCAA in the January 2003 supplemental 
statement of the case.  The veteran has received VA 
examinations.  In a January 2003 statement the veteran 
indicated he had nothing further to add.  Neither the veteran 
nor his representative have identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 


ORDER

An increased disability rating for the residuals of a 
fracture of the left ankle is denied.

Service connection for arthritis of the right ankle, the 
right knee, the left knee, and the left hip is denied.

Service connection for arthritis of the right hip and of the 
lumbar, thoracic, and cervical segments of the spine is 
granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

